Citation Nr: 0433076	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-26 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to an initial rating in excess of 10 percent 
for left wrist strain.

4.  Entitlement to an initial compensable rating for left 
shin fracture residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1999 to June 
2001.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2002 rating action that denied service 
connection for residuals of a bilateral knee injury, and 
granted service connection for left wrist strain and left 
shin fracture residuals.  A Notice of Disagreement with the 
denials of service connection and the initial     10 and 0 
percent ratings assigned for the left wrist strain and left 
shin fracture residuals, respectively, was received in April 
2003.  Because the claims pertaining to the left wrist and 
shin involve requests for higher ratings following the 
initial grants of service connection, the Board has 
characterized them in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).  
A Statement of the Case (SOC) was issued in July 2003, and a 
Substantive Appeal was received in September 2003.

In August 2004, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on her part, is required. 




REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  These 
provisions include enhanced duties to notify and assist 
claimants.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all development action needed to fairly adjudicate the claims 
on appeal has not been accomplished.  

Appellate review discloses that the evidence currently of 
record is insufficient to fairly evaluate the claims on 
appeal.  With respect to the claims for service connection, 
the record reflects in-service knee complaints, and medical 
evidence suggesting current bilateral knee disability.  
However, the record includes no specific medical opinion 
addressing the relationship, if any between the veteran's in-
service bilateral knee complaints and current knee 
disability.  Although the RO requested such opinion in 
connection with the examination conducted in April 2002, that 
examiner did not provide the requested opinion, and the 
veteran's representative commented on this evidentiary 
deficiency in June 2003 written argument.  The Board also 
finds that it would be helpful for the examiner to provide a 
specific diagnosis for the veteran's bilateral knee pain 
(noted in April 2002).     

The Board also finds that the record contains insufficient 
clinical findings to properly evaluate the degrees of 
severity of the left wrist strain and left shin fracture 
residuals.  The most recent VA examination in April 2002 
failed to address the extent of left wrist and left lower 
extremity functional loss due to pain and other factors, to 
include with repeated use and during flare-ups.  See 
38 C.F.R. §§ 4.40, 4.45 (2004); DeLuca v. Brown, 8 Vet. 
App. 202-207 (1995). 

Under these circumstances, the Board finds that additional VA 
orthopedic examination, with comprehensive clinical findings, 
and medical opinions and comments, as appropriate, is needed 
to equitably resolve the issues on appeal.  See 38 U.S.C.A. 
§ 5103A.  

Hence, the RO should arrange for the veteran to undergo 
further VA orthopedic examination at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report for the scheduled VA examination, without good 
cause, may result in denial of the claims.  See  38 C.F.R. § 
3.655 (2004).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.   If the 
veteran does not report for the scheduled examination, the RO 
must obtain and associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the examination sent 
to her by the pertinent VA medical facility.

Pertinent to each of the claims on appeal, the RO should also 
give the veteran and her representative another opportunity 
to present information and/or evidence pertinent to the 
claims on appeal, notifying her that she has a full one-year 
period for response (of which she was not previously 
notified).  See 38 U.S.C.A § 5103; but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3) (amending the relevant statute to clarify that 
the VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO should also 
request the veteran to submit all evidence in her possession 
(of which she was not previously notified).  After providing 
the required notice, the RO should obtain any additional 
evidence for which she provides sufficient information and, 
if necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.  The RO should specifically 
request the veteran to furnish the full names and addresses 
of, and dates of treatment by, the Doctor Hymie (that she 
testified  treated her for knee complaints soon after 
separation from service), and the neurologist that recently 
treated her for knee and shin complaints (as indicated in her 
September 2003 Substantive Appeal),.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  RO 
adjudication of the claims for higher initial ratings left 
wrist strain and left shin fracture residuals should include 
specific consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of time 
based on the facts found), pursuant to Fenderson, is 
warranted.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran to provide sufficient 
information and authorization to enable 
it to obtain any additional pertinent 
evidence not currently of record.  The RO 
should specifically request that the 
veteran furnish the full names and 
addresses of, and dates of treatment by, 
the Doctor Hymie that treated her for 
knee complaints shortly after service 
separation (as referred to during the 
August 2004 hearing), and the the 
neurologist, recently treated her for 
knee and shin complaints (as indicated in 
the September 2003 substantive appeal).    

The RO should also invite the veteran to 
submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO's 
letter should clearly explain that she 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses have been associated with the 
claims file, or a reasonable time period 
for the veteran's response has expired, 
the RO should arrange for the veteran to 
undergo VA orthopedic examination of the 
left wrist, left shin, and both knees at 
an appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of her 
documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays and range of 
motion testing of the left wrist, left 
knee, left shin, left ankle, and right 
knee, expressed in degrees, with standard 
ranges provided for comparison purposes) 
should be accomplished, and all clinical 
findings should be reported in detail.  

With respect to the left wrist, the 
examiner should state whether the veteran 
has ankylosis, and if so, whether it is 
(a) favorable in 20 to 30 degrees 
dorsiflexion, (b) in any other position 
except favorable, or (c) unfavorable, in 
any degree of palmar flexion, or with 
ulnar or radial deviation. 

With respect to the left shin, the 
examiner should state whether the 
veteran's left shin fracture residuals 
are more accurately described as 
productive of slight, moderate, or marked 
knee or ankle disability.    

With respect to both the left wrist and 
left shin, the examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the doctor should indicate the 
point at which pain begins.  He or she 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of either the left wrist 
or left leg due to pain and/or any of the 
other symptoms noted above during flare-
ups and/or with repeated use; to the 
extent possible, the examiner  should 
express such functional loss in terms of 
additional degrees of limited motion.

With respect to the knees, , the examiner 
should provide a specific diagnosis 
underlying the veteran's complaints of 
bilateral knee pain.  With respect to 
each  diagnosed disability, the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that any current knee disability had its 
onset in, or is otherwise medically 
related to, the veteran's military 
service.  In rendering the opinion, the 
doctor should review the service medical 
records, and address the significance, if 
any of all pertinent knee symptoms noted 
therein.   

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice of the date 
and time of the examination sent to her 
by the VA medical facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  .  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  With respect to the 
claims for higher initial ratings for the 
left wrist and left shin fracture 
residuals, the RO must document its 
specific consideration of whether staged 
rating, pursuant to Fenderson (cited to 
above), is appropriate.       
 
7.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and her representative an 
appropriate Supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.        §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


